Case 1:18-cv-09048-JPO Document 26-2 Filed 03/05/19 Page 1 of 7




       Exhif~it B
Case 1:18-cv-09048-JPO Document 26-2 Filed 03/05/19 Page 2 of 7




                                     ~~


                                                                                                                                                                            -   -.



                          FASHION ONE TELEVISION LTD.                           uecioNw. oEFices:
                                                                                  EUROPE:                                           HONG KONG:
                          Fashion One, LLG
                                                                                  Fashion Qne (Eurupe)N.V.                          Unit 1~A, Wlnbase Centrt
                          246 Wes16readv+ay
                                                                                  Klostetstrasse 28-30                              No. 2084ueen's Ro~tl Central
                          New Ynik NY 1001:1
                                                                                  '~~W Eupen                                        Sheung Wan
                                  212-79G-4300
                                                                                  HelgNm
                                  212.5M-0608                                                                                       TOKYO:
                                                                                  ASIA:                                             Fashlonone LLC.
                                                                                  Fashion Une (Asia} Llmiietl                       ~F Yaginuma Esltl~j.
                                                                                  13th Floor, WsOont fenL'e                         1a8 EAisu, Shibuya-ku,
                                                                                  37 Nollywooti Rtl. Central                        Tokyo 150-0073,
                                                                                  Hong Kong                                         Japan
                                                                                                                                         (4H7) OS-0:iHb~:i333
                                                                                                                                         v xw.l2sf;lOnnnt~ll~




                               CONTACT FASHION ONE:

                               IIyou vnn~ to talk to any of the fasnbn Une praluctian teams covering fashion events arountl the gloUe, please contact us at the following
                                numbers:

                           EUROPE

                              FOR AUSTRIA:                         ~ FOR BULGARIA:                      ~ f-OR CZECH REPUBLIC:               ,^, FUR DENMARK:
                           FASHION ONE VIENNq                      FASHION ONE SOFIA                    FASHION ONE PFUaGUE                 FASHION ONE COPENHAGEN
                           ~ +.131.26735(10                        $ •35°249. tfi3.97                   'jg +42022&18.1030                  '~' ,45.R98.Bit.BG



m   O
        IYPe I~eie to starch                          ~                                                                       1             :A
      Case 1:18-cv-09048-JPO Document 26-2 Filed 03/05/19 Page 3 of 7




                 '. '. a: Phut a.:~Jti~i




 z.      BRAND LICENSING


  ~~. GENERAL INFORMATION
       ;~ E;~.r.~rE~~,


III.
IV.      FASHION ONE TELEVISION LTD.

Fashion One LLC.
246 West Broadway
New York NY 10013
212-796-4300
212-504-0888

V.       REGIONAL OFFICES:

EUROPE:
Fashion One (Europe) N.V.
Klosterstrasse 28-30
4700 Eupen
Belgium

ASIA:
Fashion One (Asia) Limited
13th Floor, Wisdom Centre
37 Hollywood Rd. Central
Hong Kong

HONG KONG:
Unit 17A, Winbase Centre
No. 208 Queen's Road Central
Sheung Wan

TOKYO:
Fashionone LLC.
6F Yaginuma Bldg.
1-5-8 Ebisu, Shibuya-ku,
Tokyo 150-0013,
             Case 1:18-cv-09048-JPO Document 26-2 Filed 03/05/19 Page 4 of 7




1\TYS Department of State

Division of Corporations


Entity Information

The information contained in this database is current through February 22, 2019.

           Selected Entity Name: FASHION ONE BROADCASTING LLC
                          Selected Entity Status Information
        Current Entity Name: FASHION ONE BROADCASTING LLC
              DOS ID #:        5155118
      Initial DOS Filing Date: JUNE 15, 2017
               County:         NEW YORK
            Jurisdiction:      NEW YORK
            Entity Type:       DOMESTIC LIMITED LIABILITY COMPANY
       Current Entity Status: ACTIVE

                       Selected Entity Address Information
 DOS Process (Address to which DOS will mail process if accepted on behalf of the
                                      entity)
MICHAEL GLEISSNER
246 WEST BROADWAY
NEW YORK, NEW YORK, 10013
                                Registered Agent
MICHAEL GLEISSNER
246 WEST BROADWAY
NEW YORK, NEW YORK, 10013
            Case 1:18-cv-09048-JPO Document 26-2 Filed 03/05/19 Page 5 of 7



                       This office does not require or maintain
                        information regarding the names and
                        addresses of members or managers of
                     nonprofessional limited liability companies.
                       Professional limited liability companies
                     must include the names) and addresses) of
                         the original members, however this
                        information is not recorded and only
                         available by viewing the certificate.

                                 *Stock Information

              # of Shares        ape of Stock        ~ Value per Share
                            No Information Available

          *Stock information is applicable to domestic business corporations.

                                    Name History


          Filing Date Name Type           Entity Name
         JLIN 15, 2017 Actual   FASHION ONE BROADCASTING LLC

A Fictitious name must be used when the Actual name of a foreign entity is unavailable
 for use in New York State. The entity must use the fictitious name when conducting its
                       activities or business in New York State.

     NOTE: New York State does not issue organizational identification numbers.

                              Search Results New Search

Services/Programs ~ Privacy Policy ~ Accessibility Policy, ~ Disclaimer ~ Return
                        to DOS Hoinepage ~ Contact Us
             Case 1:18-cv-09048-JPO Document 26-2 Filed 03/05/19 Page 6 of 7




NYS Department of State

Division of Corporations


Entity Information

The information contained in this database is current through February 22, 2019.

               Selected Entity Name: FASHION ONE TELEVISION LLC
                           Selected Entity Status Information
       Current Entity Name: FASHION ONE TELEVISION LLC
              DOS ID #:          4560401
      Initial DOS Filing Date: APRIL 10, 2014
               County:           NEW YORK
            Jurisdiction:        NEW YORK
            Entity Type:         DOMESTIC LIMITED LIABILITY COMPANY
       Current Entity Status: ACTIVE

                       Selected Entity Address Information
 DOS Process (Address to which DOS will mail process if accepted on behalf of the
                                      entity)
MICHAEL GLEISSNER
246 WEST BROADWAY
NEW YORK, NEW YORK, 10013
                                Registered Agent
MICHAEL GLEISSNER
246 WEST BROADWAY
NEW YORK, NEW YORK, 10013
            Case 1:18-cv-09048-JPO Document 26-2 Filed 03/05/19 Page 7 of 7



                       This office does not require or maintain
                        information regarding the names and
                        addresses of members or managers of
                     nonprofessional limited liability companies.
                       Professional limited liability companies
                     must include the names) and addresses) of
                         the original members, however this
                        information is not recorded and only
                         available by viewing the certificate.

                                  *Stock Information

               # of Shares        Type of Stock       $Value per Share
                             No Information Available

          *Stock information is applicable to domestic business corporations.

                                     Name History

            Filing Date Name Type         Entity Name
           APR 10, 2014 Actual    FASHION ONE TELEVISION LLC

A Fictitious name must be used when the Actual name of a foreign entity is unavailable
 for use in New York State. The entity must use the fictitious naive when conducting its
                       activities or business in New York State.

     NOTE: New York State does not issue organizational identification numbers.

                               Search Results New Search

Services/Programs ~ Privacy Policy ~ Accessibility Policy, ~ Disclaimer ~ Return
                        to DOS Holnepage ~ Contact Us
